Citation Nr: 0605798	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to payment of accrued nonservice-connected 
pension benefits, in the amount of $2549.47.

2.  Entitlement to pension benefits in the amount of 
$2549.47, withheld from the veteran during hospital 
treatment, institutional, or domiciliary care, and due and 
unpaid at the time of the veteran's death, under 38 C.F.R. 
§ 3.1001, to include the issue of the validity of an 
overpayment debt, in the calculated amount of $3536.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  The veteran died in June 2001.  He was widowed at the 
time of his death.  The appellant is the veteran's son.  This 
case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2004 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

On February 16, 2006, the Board granted the appellant's 
motion to advance this case on the docket.  38 C.F.R. 
§ 20.900(c) (2005).  During a hearing December 2005, the 
appellant alleged that VA was a fault in causing the 
veteran's death.  This matter is referred to the RO for 
appropriate action.   


FINDING OF FACT

The veteran died in June 2001, and the appellant did not 
apply for dependency and indemnity compensation or accrued 
benefits within one year of the veteran's death.



CONCLUSION OF LAW

The requirements for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his lawful surviving child may be paid 
periodic monetary benefits to which he was entitled at the 
time of death, and which were due and unpaid for a period not 
to exceed two years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).

An application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. § 
5121(c) (West 2002).  A claim for death pension, 
compensation, or dependency and indemnity compensation (DIC), 
by a surviving child is deemed to include a claim for any 
accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c) (2005).

The veteran died in June 2001.  In July 2001 the appellant 
filed an application for burial benefits.  On that 
application, the appellant specifically noted that he was not 
claiming that the cause of the veteran's death was due to 
service.  In June 2003 the appellant filed a statement 
indicating that he believed that the VAMC in Salisbury, North 
Carolina may have contributed to the veteran's death.  In 
July 2004, the RO received the appellant's application for 
accrued benefits.

It is clear that the appellant's July 2004 claim for accrued 
benefits was not filed within one year after the veteran's 
death.  Even if the Board were to consider the appellant's 
June 2003 statement as a claim for DIC under the provisions 
of 38 U.S.C.A. § 1151, and thereby deemed to include a claim 
for any accrued benefits, the claim for accrued benefits was 
still filed more than one year after the veteran's death.

The Board notes that, although the appellant was apparently 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the veteran's death, the 
United States Court of Appeals for Veterans Claims has held 
that that lack of actual knowledge cannot be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (noting that 
the United States Supreme Court had held that persons dealing 
with the Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance); see also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).

Because the appellant's claim for accrued benefits was filed 
over one year after the veteran's death, the claim must be 
denied as a matter of law.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2005).  The claim for accrued benefits is 
denied due to the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The statutory and regulatory provisions 
pertaining to VA's duties to notify and assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  In the instant case, resolution of the appeal is 
dependent on interpretation of the statutes and regulations.




ORDER

Entitlement to accrued nonservice-connected pension benefits 
in the amount of $2549.47, is denied.


REMAND

The appellant's July 2004 claim for accrued nonservice-
connected pension benefits under 38 C.F.R. § 3.1000, included 
a claim of entitlement to pension benefits in the amount of 
$2549.47, withheld from the veteran during hospital 
treatment, institutional, or domiciliary care, and due and 
unpaid at the time of the veteran's death, under 38 C.F.R. 
§ 3.1001.  See VA FORM 21-601 at 2.  At the December 6, 2005 
hearing, the appellant's representative pointed out that the 
appellant's claim under 38 C.F.R. § 3.1001 was timely filed 
because that regulation permits five years from the date of 
the death of the veteran to file an application.

Additionally, the Board notes that the veteran has raised a 
claim of entitlement to recovery of $2549.47 from the 
personal funds of patients account for the incompetent 
veteran under 38 C.F.R. § 3.1009, to include the issue of the 
validity of an overpayment debt, in the calculated amount of 
$3536.00.  Because the money that the veteran is claiming 
under 38 C.F.R. § 3.1009 is the same money that the veteran 
is claiming under 38 C.F.R. § 3.1001, the two issues are 
inextricably intertwined.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Determine whether the appellant was 
ever established or appointed as the 
veteran's fiduciary or next friend.

2.  Clarify the nature of the account 
from which the $2549.47, was paid to VA 
by check dated on August 30, 2001.

3.  Adjudicate the issue of entitlement 
to recovery of $2549.47, from the 
personal funds of patients account for 
the incompetent veteran under 38 C.F.R. 
§ 3.1009, to include the issue of the 
validity of an overpayment debt, in the 
calculated amount of $3536.00.  The 
appellant argues in essence that the 
overpayment debt was not validly created 
because, as the veteran's fiduciary or 
next friend, he, not the Director of the 
VA Medical Center (VAMC) in Salisbury, 
North Carolina, should have been notified 
of the overpayment of pension benefits.  
The appellant further argues that, even 
if the overpayment debt were valid, a 
waiver of recovery of the overpayment 
should have been granted because the 
veteran was not at fault for the creation 
of the overpayment.

4.  Readjudicate the issue of entitlement 
to pension benefits in the amount of 
$2549.47, withheld from the veteran 
during hospital treatment, institutional, 
or domiciliary care, and due and unpaid 
at the time of the veteran's death, under 
38 C.F.R. §§ 3.1001 and 3.1009, to 
include the issue of the validity of an 
overpayment debt, in the calculated 
amount of $3536.00.  The appellant argues 
in essence that the overpayment debt was 
not validly created because, as the 
veteran's fiduciary or next friend, he, 
not the Director of the VA Medical Center 
(VAMC) in Salisbury, North Carolina, 
should have been notified of the 
overpayment of pension benefits.  The 
appellant further argues that, even if 
the overpayment debt were valid, a waiver 
of recovery of the overpayment should 
have been granted because the veteran was 
not at fault for the creation of the 
overpayment.  If the benefit sought on 
appeal remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the appellant and his representative 
and give them the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


